As filed with the Securities and Exchange Commission March 18, 2011 File Nos. 002-67052 and 811-3023 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 306 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 307 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2090 Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C.20006 Copies to: Lina Bhatnagar Atlantic Fund Administration LLC Three Canal Plaza Portland, ME 04101 It is proposed that this filing will become effective: [] immediately upon filing pursuant to Rule 485, paragraph (b)(1) [X ]on April 20, 2011 pursuant to Rule 485, paragraph (b)(1) []60 days after filing pursuant to Rule 485, paragraph (a)(1) []on, pursuant to Rule 485, paragraph (a)(1) []75 days after filing pursuant to Rule 485, paragraph (a)(2) []on, pursuant to Rule 485, paragraph (a)(2) [ X ]this post-effective amendment designates a new effective date for a previously filed post-effective amendment. FORUM FUNDS CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Part A:The Prospectus for the Class A Shares,ClassC Shares and ClassIShares of the ICICI India Dynamic Fund is incorporated herein by reference to Post-Effective Amendment No. 294 to the Registrant’s Registration Statement on Form N-1A, as filed with the Securities and Exchange Commission on October 5, 2010, accession number 0000898432-10-001311 (“PEA No. 294”). Part B:The Statement of Additional Information for Class A Shares, ClassC Shares and ClassI Shares of the ICICI India Dynamic Fund is incorporated herein by reference to PEA No. 294. Part C:Incorporated herein by reference to PEA No. 294. Signature Page Explanatory Note This Post-Effective Amendment No. 306 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until April 20, 2011, the effectiveness of the registration statement for the ICICI India Dynamic Fund, filed in Post-Effective Amendment No. 294 on October 5, 2010, pursuant to paragraph (a) of Rule 485 of the 1933 Act.No other series of the Registrant is affected by the filing. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all requirements for effectiveness of this registration statement under Rule 485(b) of the Securities Act and has duly caused this amendment to its registration statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Portland, and State of Maine on March 18, 2011. Forum Funds /s/ Stacey E. Hong Stacey E. Hong, President Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed below by the following persons in the capacities indicated onMarch 18, 2011. (a) Principal Executive Officer /s/ Stacey E. Hong Stacey E. Hong Principal Executive Officer (b) Principal Financial Officer /s/ Karen Shaw Karen Shaw PrincipalFinancial Officer (c) A majority of the Trustees John Y. Keffer, Trustee* James C. Cheng, Trustee* J. Michael Parish, Trustee* Costas Azariadis, Trustee* By: /s/ Lina Bhatnagar Lina Bhatnagar As Attorney-in-fact * Pursuant to powers of attorney previously filed.
